Title: From George Washington to Brigadier General Anthony Wayne, 27 November 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir
          Head Quarters West-point 27th Novr 1779.
        
        I have received your favor of the 19th and that of the 25th.
        As the different State clothiers have drawn their proportion of clothing—I think the sooner you send your quarter master through the line from whence the Light Infantry have been taken, the better—that he may receive from them their quota of blankets and other clothing which comes to the share of the Infantry, and have it disposed of agreeably to the general order for distribution.
        I find some embarrassment in deciding on Obriens sentence. We do not see the multiplying of executions produce the effects for which they were intended; and for many reasons it is not a desirable thing to lose men in examples of this kind, unless in cases of the most apparent necessity. I would be directed in some measure by the consequences which a pardon might occasion; and if these could not be of any consideration, he may be confined for some time under the fear of the punishment sentenced him by the court, and then liberated.
        Fort Stanwix still remains in our possession, without any other attack, than what you find in the New-York-paper. I had anticipated the hint which you have taken notice of, by a very full representation on the subject, to Congress. I am Dr Sir Your most obt servt
        
          Go: Washington
        
      